Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The IDS filed 04/09/2019 has been considered as noted on the attached PTO-1449.

Claims 1-20 have been examined.

DETAILED ACTION
Information Disclosure Statement
The IDS filed 04/09/2019 has been considered as noted on the attached PTO-1449.

Claims 1-20 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Panuganty et al. [US 20200034357 A1, July 24, 2018].

With respect to claim 1, Panuganty teaches a computer-implemented method comprising:
receiving a query from a user at a location [e.g. user input query associated with a location of the user], wherein the query is configured to identify a set of results [e.g. identify insights] identifying a location of the user [e.g. identifying the user is located in Florida] ([0215] Query magnifier module 1112 can access public information to generate the multiple queries. For instance, referring to the single user input query of "how is my business doing", the query magnifier module 1112 can identify public information associated with a location of the user, such as identifying the user is located in Florida and the current public news refers hurricanes. Query magnifier module 1112 can generate a query corresponding to "daily store sales in Florida this week" based the public news and/or information extracted from outside an organization. Thus, query magnifier module 1112 can analyze a user input query, determine an intent of the user input query, and generate multiple variations of the user input query that can be used to not only answer the user input query, but help extract data that can be used identify insights the user may not know to ask for); 
validating the user is authorized to access one or more indexes [e.g. data sources] ([0265] security application module 2504 can apply any user security constraints to a logical query, such as constraints on what data can be accessed and analyzed. For example, various implementations apply an access token to a logical query that indicates to a corresponding database what level of authorized data access the corresponding logical query has to data (e.g., access to all data, partial access to data, only public access to data, sectional access, and so forth). This allows the personalized analytics system to protect private data, ensure authorized access to data, and the generation of insights that correspond to a particular user's knowledge base); 
determining an intent of the query, wherein the intent predicts how the user will use the set of results [e.g. identify insights] ([0215] query magnifier module 1112 can analyze a user input query, determine an intent of the user input query, and generate multiple variations of the user input query that can be used to not only answer the user input query, but help extract data that can be used identify insights the user may not know to ask for);
establishing, in response to determining the intent, a first intent geofence [e.g. scope], wherein the first intent geofence defines a first geographic area [e.g. California as a scope to the intent and/or logical query] ([0242] if a user associated with the input query works in California, the dynamic scope creation module can add California as a scope to the intent and/or logical query to focus on curated data corresponding to California branches of the retail store. The personalized analytics system can alternately or additionally identify that the user associated with the logical territory (e.g., Territory 2, Territory 10, etc.)); 
responsive to the query, obtaining a plurality of results [e.g. resultant insight] ([0211] Query magnifier module 1112 analyzes the canonical query 2204 to determine what information would be helpful to the user and how to efficiently query for data that can be used to generate that information. Alternately or additionally, query magnifier module 1112 receives and/or accesses anecdotal information about a user (e.g., user preferences, user history data) as part of the analysis process. In implementations, the query magnifier module generates enhanced versions of the input query, such as by increasing a scope of the query in depth and breadth, by using user specific information user preferences, created data, etc. This enrichment process helps identify data more relevant to the user, which, in turn, improves the quality of a resultant insight (e.g., generates an insight that addresses the user query more accurately relative to other insights)) from a first index [e.g. data source] associated with the first intent geofence ([0199] various implementations curate data from one or more data sources, such as through the use of curation engine module 110. The personalized analytics system identifies data sources to scan based on user-defined data sources, such as database addresses assigned to a particular workspace via explicit input to the personalized analytics system);
determining the location of the user [e.g. dynamic scope] is within the first intent geofence ([0242] the personalized analytics system can identify that the user has a history of submitting queries for a particular city in California (e.g., San Jose, Camarillo, Oxnard, etc.). In turn, dynamic scope creation module can analyze these adding a state scope of California based on where the user is located, adding a territory scope based upon the user's job responsibility, adding a city scope based on user search history information, etc.); and 
returning, in response to determining the location of the user is within the first intent geofence, the plurality of results to the user [e.g. analytics playlist from the insights] ([0296] the personalized analytics system automatically generates a narrated analytics playlist from the insights, where the playlist includes images and narrative audible output.
[0207] the input queries "How are Product X sales doing this week in Chicago" and "How are Product X sales doing in the Western states relative to Competitor A's product?" provide additional location qualifiers, time qualifiers, and/or intent qualifiers relative to the general input query, where each qualifier results in the generation of a different insight).

With respect to dependent claim 2, Panuganty further teaches determining a semantic category [e.g. type of category] for each of the plurality of results including a first semantic category for a first result ([0124] in response to acquiring the source data, the curation engine module 1102 analyzes the source data to identify characteristics and/or attributes that are then added to the source data to generate curated data. Any type of characteristic and/or attribute can be identified, such as location information, …categorization of the source data,...); establishing, in response to determining the first semantic category of the first result, a first semantic geofence, wherein the first semantic geofence defines a second geographic region; and determining the location is within the first semantic geofence ([0233] dynamic intent creation module 2404 produces text-based data to describe a generated query intent and/or a query generated from the query intent. For instance, the dynamic intent creation module can generate text-based descriptions, such as "Sales by Region", "Sales Region-wise", " Region Sales", "Sales Across Regions", and/or " Region-wise Sales" for the query intent of "in what regions did our sales growth decline". This provides the personalized analytics system with an ability to communicate a description of a query intent and/or insights generated for the corresponding query intent, such as by using the text-based descriptions in a narrated analytics playlist).

With respect to dependent claim 3, Panuganty further teaches wherein the plurality of results comprises a second result obtained from a second index, the method further comprising: establishing a second semantic geofence, wherein the first semantic geofence correlates to a first category, and the second semantic geofence correlates to a second category; and determining the location is within the second semantic geofence ([0233] the dynamic intent creation module can generate text-based descriptions, such as "Sales by Region", "Sales Region-wise", " Region Sales", "Sales Across Regions", and/or " Region-wise Sales" for the query intent of "in what regions did our sales growth decline". This provides the personalized analytics system with an ability to communicate a description of a query intent and/or insights generated for the corresponding query intent, such as by using the text-based descriptions in a narrated analytics playlist).

With respect to dependent claim 4, Panuganty further teaches wherein the first intent geofence is selected from a set of intent geofences ([0242] if a user associated with the input query works in California, the dynamic scope creation module can add California as a scope to the intent and/or logical query to focus on curated data corresponding to California branches of the retail store. The personalized analytics system can alternately or additionally identify that the user associated with the logical query has a job responsibility associated with managing sales for the retail store over an assigned territory (e.g., Territory 2, Territory 10, etc.)).

With respect to dependent claim 5, Panuganty further teaches wherein the first geographic area is defined by a data owner ([0270] dynamic scope creation module 2406 identifies a location ambiguity in the logical query and/or canonical query, and determines a location qualifier as a scope based on user preferences).

With respect to dependent claim 7, Panuganty further teaches wherein the first semantic geofence is selected from a set of semantic geofences ([0079] FIG. 4, the personalized analytics system generates a modified query 404 that has been augmented to include contextual parameter 406 and contextual parameter 408. Here, contextual parameter 406 corresponds to location and/or region data, while contextual parameter 408 provides a time range over which to analyze data).

 wherein the first intent is determined by an intent learning model ([0240] dynamic scope creation module 2406 can analyze, using machine learning algorithms,… the dynamic scope creation module 2406 can resolve ambiguities in the logical query based on the anecdotal information, such as location ambiguities, business metric ambiguities, fiscal metric ambiguities, gender ambiguities, time ambiguities, customer ambiguities, etc.).

With respect to dependent claim 9, Panuganty further teaches training, using a set of training data, the intent learning model to identify the intent of the query ([0281] Query script generation module then selects one of the first set of scripting statements and the second set of scripting statements to use as the scripting statements to extract information from the database based (e.g. set of training data), at least in part, on the efficiency metric. In implementations, the scripting statements correspond to database scripting statements).

With respect to dependent claim 10, Panuganty further teaches wherein the semantic category for each of the plurality of results are determined by a semantic learning model ([0129] insight engine module 1114 can apply any suitable type of machine -learning model and/or algorithm to discover an insight, such as cluster analysis algorithms, association rule learning, anomaly detection algorithms, regression analysis algorithms, classification algorithms,…).

wherein the method is performed by a search service, executing program instructions, and wherein the program instructions are downloaded from a remote data processing system ([0123] FIG. 11 includes a personalized analytics system 1100 that can be implemented (e.g. downloaded and installed) using various combinations of computing devices and/or modules, such as varying combinations of servers 102, computing device 104 of FIG. 1. The personalized analytics system 1100 includes curation engine module 1102 that generally scans data sources, such as database and data warehouses 1104 and/or cloud applications 1106, to identify source data that is subsequently curated and/or enriched by the curation engine module 1102 data as it is populated into the personalized analytics system).

Regarding claims 12-20; the instant claims recite substantially same limitations as the above-rejected claims 1-5 & 7-11 and are therefore rejected under the same prior-art teachings.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Panuganty in view of Rubinton et al. [US 20180075327 A1, September 13, 2017].

With respect to dependent claim 6, Panuganty does not teach wherein the first geographic area is defined in response to the data owner outlining the first geographic area on a map.
Rubinton teaches wherein the first geographic area is defined in response to the data owner outlining the first geographic area on a map ([0098] the Geographic Boundaries may be selected via User instruction such as an alphanumeric entry or via graphical user interface menu or a point a click of a graphical image. For example, a choice of a Geographic Boundary may be made via one or more of: a drop down menu, an outline on an interactive map, an alphanumeric description, and a tax map number, a lot number in a sub-division plat, homeowners association, a township, a county, a state, a school district, political district, or other a Geopolitical Area. In some embodiments, designation of various Geographic Boundaries may be made by linking disparate databases according to the Geographic Designation and an area included within a Geographic Boundary).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Panuganty with user outlining the geographic area on a map of Rubinton. Such a modification would enable a user to  provide input indicative of a purpose of the Artifact (Rubinton [0137]).

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Almehmadi et al. [US 20160004862 A1] discloses the device and method for providing intent-based access control.
Tawfik et al. [US 20150234920 A1] discloses the query selection and results merging.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153